Citation Nr: 1211680	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to June 29, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty in the Army from February 1980 to September 1980, and in the Coast Guard from February 1991 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO granted service connection for degenerative disc disease of the lumbar spine to include right leg pain with an evaluation of 10 percent, effective October 1, 2006.  In a March 2008 rating decision, the RO assigned a separate 10 percent evaluation for right leg L5-S1 radiculopathy effective October 1, 2006.  In a rating decision dated in November 2011, the RO increased the disability rating for the lumbar spine disability to 20 percent effective June 29, 2010.  The RO also assigned a separate 10 percent evaluation for lumbar radiculopathy of the left lower extremity effective from November 13, 2009.  The RO informed the Veteran in the rating decision that the issue pertaining to the left lower extremity radiculopathy was ancillary to and inextricably intertwined with the lumbar spine issue.  He was also informed that "[n]o further action is required."  Accordingly, that matter is also before the Board on appeal.  

In May 2009 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In May 2009, the Veteran sought to reopen his previously denied claim of depression and raised the issue of entitlement to service connection for erectile dysfunction.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his May 2009 Board hearing, the Veteran testified that VA physicians informed him that more operations or physical therapy would not be of help and would not change the damage that has already been done.  He further testified that he had constant back pains.  He stated that he was unable to cut the grass or any other activity that required range of motion.  He reported that he could do half the work then stop and rest to wait for the pain to go away before he could finish.  He stated he had flare-ups three to four times a week and sometimes more than once a day.  See Board hearing transcript p. 6.  

In June 2010, the Veteran was accorded compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he had pain all day every day across his low back with radiation down his legs to the lateral legs and toes with permanent numbness in the right lateral calf.  He denied weakness and reported that he wore a brace periodically with relief.  He denied using a cane or a crutch and denied bowel or bladder incontinence.  He also denied physician recommended bed rest.  He reported his activities of daily living and work were restricted in that he was unable to bend and lift.  He reported flare-ups every 10 to 14 days lasting for 30 minutes.  He reported no additional activity restriction at those times.  

In October 2010, the Veteran reported that his low back pain was worsening, was now on the left side, and that he had missed work due to the pain.  He also reported that he was seeing a private physician who prescribed lyrica.  The VA physician noted that the Veteran's last MRI was in November 2009 and ordered a new MRI.  
The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in June 2010, another VA examination is warranted at this time.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the record VA medical records pertaining to the Veteran to include any MRI dated after October 2010.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 20, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In October 2010, the Veteran reported that he was seeing a private physician who prescribed lyrica.  On remand, the Veteran should be asked to provide or sufficiently identify the private records so the RO can attempt to obtain them on his behalf.  

As these records may address the severity of the lumbar radiculopathy, those issues will be remanded as well.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his lumbar spine to include treatment for bilateral radiculopathy of the lower extremities.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request all VA medical records dating from July 20, 2011.  In addition, a copy of the MRI report pertaining to the lumbar spine, which was conducted in 2011, should be incorporated with the Veteran's claims folder.  

3.  After any additional records are associated with the claims file, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

The examiner should report the range of motion measurements for the lumbar spine in degrees.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement.  To the extent possible, the additional range of motion lost due to any of the above, to include on use and flare-ups, should be set forth in the report.  

The nature and severity of his service-connected right leg lumbar radiculopathy and left leg lumbar radiculopathy should also be assessed.  The examiner should identify the extent of any sensory and motor impairment in both lower extremities.  The examiner should specifically indicate whether any resulting atrophy is present.  In addition, the examiner should indicate whether there is complete paralysis or incomplete paralysis.  If incomplete paralysis is present, the examiner should state an opinion concerning whether it is severe, moderately severe, moderate or mild in each lower extremity.  

4.  After ensuring the above development is complete, and after returning the examination report if it is inadequate for corrective action, the RO/AMC is to readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


